Citation Nr: 1761073	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-38 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a skin disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a left ankle disability.  

6.  Entitlement to service connection for asthma.  

7.  Entitlement to an initial rating in excess of 30 percent prior to November 17, 2014, and to a rating in excess of 50 percent beginning November 17, 2014, for post-traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to February 1985 and from March 2009 to April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the issue of an increased rating for PTSD has been adjudicated as separate issues by the Agency of Original Jurisdiction (AOJ).  It was previously separated as entitlement to an increased rating for PTSD and entitlement to an effective date earlier than November 17, 2014, for the grant of the 50 percent rating for PTSD.  That was a mischaracterization of the issue on appeal.  In this regard, the increased rating claim is an initial rating claim.  As such, the entire period for which the Veteran has been service-connected is currently before the Board.  Therefore, the Board has recharacterized the issue as appropriate.   

The issues of entitlement to service connection for a right knee disability, hypertension, a skin disability, headaches, and asthma, as well as the issue of entitlement to an increased rating for PTSD, are REMANDED to the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  




FINDING OF FACT

The Veteran does not have a left ankle disability.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for a left ankle disability.  Specifically, the Veteran has indicated that he suffered a left ankle disability as a result of an accident that occurred during physical training while he was in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for a left ankle disability.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VAMC for various disabilities.  A review of the treatment notes of record shows that the Veteran has not been seen for a left ankle disability since his separation from service.  While the Veteran reported a skin condition present on his ankles and separate pain in his right ankle, there is no indication from the treatment notes that the Veteran reported symptoms of a left ankle disability, nor were objective findings of a left ankle disability made.

At a March 2011 VA examination, the Veteran reported that he sustained a left ankle disability while in active service.  The Veteran explained that he twisted his left ankle performing physical training while in active service.  The Veteran said that he was seen at the troop medical clinic, an ice pak was applied, and crutches were issued.  The Veteran said that he was assigned no duty for two weeks and given pain medication.  The Veteran denied receiving medical treatment for a left ankle disability after separation from service.  Based on the physical examination and imaging results, the examiner found that the Veteran did not have a left ankle disability.  

The March 2011 VA examination is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Veteran has not submitted any contrary medical opinions, the Board finds that the VA opinion is the most probative evidence of record.  

While the Veteran is competent to report observable symptoms of left ankle pain, he is not competent to provide a diagnosis of a left ankle disability, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of a left ankle disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left ankle disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to service connection for a left ankle disability is denied.   


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Veteran has reported that he first experienced right knee pain while in active service.  A review of the post-service medical evidence of record shows that the Veteran has sought treatment for a right knee disability.  

In light of the Veteran's complaints of right knee problems in service, and the medical evidence showing he has sought treatment for such since service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current present right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board notes that the Veteran was afforded a VA examination for his hypertension on October 2011.  Ultimately, it was determined that the Veteran's hypertension existed prior to his second period of active service and was not aggravated by his active service.  

However, the Board notes that since that time, the Veteran has indicated that his service-connected PTSD may make his hypertension worse.  A review of the record shows that a medical opinion regarding aggravated by a service-connected disability has not been obtained.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his hypertension.  

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that the Veteran has reported that he has a skin disability that is related to his active service.  A review of the record shows that the Veteran reported a skin disability to a medical provider as early as July 2010, just a few months following his separation from active service.  The Veteran has continued to receive treatment for skin problems since that time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for headaches, a review of the record shows that the Veteran was afforded a VA examination in March 2011.  At that time, the examiner diagnosed tension headaches, but did not provide a medical opinion regarding etiology as it was noted that the headaches had resolved.  However, a review of the evidence shows that the Veteran has continued to complain of headaches since that time.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present headache disability.  

With regard to the Veteran's claim of entitlement to service connection for asthma, a review of the record shows that the Veteran was afforded a VA examination in March 2011.  At that time, the examiner found that the Veteran did not have a respiratory disability.  However, a review of the record shows that the Veteran has since been diagnosed with asthma and has continued to receive treatment for such.  Therefore, the Board finds that he Veteran should be afforded a VA examination to determine the nature and etiology of his asthma.     

With regard to the Veteran's claim of entitlement to an increased rating for PTSD, the Board notes that in a March 2017 statement, the Veteran's wife indicated that the Veteran's condition had worsened and that the changes in the Veteran's health had impacted his relationship with his family.  A review of the record shows that the Veteran was last afforded a VA examination of his PTSD in February 2015.  As there is an indication that the Veteran's PTSD may have increased in severity since his last VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present right knee disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present right knee disability is etiologically related to active service.    

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present hypertension.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present hypertension is etiologically related to active service.   

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present hypertension was caused or chronically worsened by service-connected PTSD.

The rationale for all opinions expressed must be provided.  

4.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present skin disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present skin disability is etiologically related to active service.    

The rationale for all opinions expressed must be provided.

5.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present headache disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present headache disability is etiologically related to active service.    

The rationale for all opinions expressed must be provided.

6.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present respiratory disability, to include asthma.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently present respiratory disability, to include asthma, is etiologically related to active service.    

The rationale for all opinions expressed must be provided.

7.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his PTSD. All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.  

8.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development determined to be warranted.  

9.  Then readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow for appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


